Case 1:20-cv-03419-MKB-VMS Document 1-4 Filed 07/29/20 Page 1 of 4 PageID #: 27




                             EXHIBIT C




                                                                      Exhibit C
 Case 1:20-cv-03419-MKB-VMS Document 1-4 Filed 07/29/20 Page 2 of 4 PageID #: 28




„Najbardziej lubi~, kiedyfafszywi Iudzie przestali sib do mnie odzywac, to tak jakby sib smieci
same wyniosfy”

Szanowni cztonkowie SWAP. Koleianki i Koledzy.

Kto ma charakter jest uczciwy.
Kto sib miat przestraszyc to sib przestraszyt.
Kto sib miat zeszmacic to sib juz zeszmacit.

Moj krotki list zacz~tem mottem do tego co chc~ Wam przekazac. Otoz,teraz przyszedt czas,
kiedy dowiadujemy sib kim byt Teofil Lachowicz -Officer polityczny WP,a na doktadk~
instruktor polityczny. Kazdy z nas, kto sfuiyt w wojsku musi wiedziec, czym zajmowali sib tacy
ludzie. Dzisiaj ci cz~onkowie, ktorzy tego oficera politycznego broni~, to albo nie odbyli stuzby
w wojsku, albo po tej linii odbywali sfuzb~ wojskow~, co nasz krysztatowy Teofil Lachowicz.
Przez to lata tak sib ustawifi, fie miat wtadz~ nieograniczon~. Nie liczyt sib nawet i
Komendantem Naczelnym, ktory mu zaufat. T. Lachowicz wraz z Zarz~dem Okr.11 prowadzili i
nadal prowadz~ polityk~ podporz~dkowania cafego SWAP-u. Doprowadzili do likwidacji pl.
208, bo cztonkowie byli im niewygodni. Ilu cztonkow zostato usuni~tych z szeregow SWAP
przez tego instruktora politycznego, za to,ze zadali pytania, ktore nie byfiy wygodne. Mnie
rowniei usun~t ze SWAP-u tylko dlatego,ze bronitem prawdy i uczciwosci zgodnie z
obowi~zuj~c~ Konstytucj~ SWAP. Pytam sib?,jaka jest skala moich przewinieri, bo ja nic nie
zrobitem, do czynu oficera politycznego T. Lachowicza minionego okresu ?, ktory zataifi swoj~
przesztosc ,a dzisiaj cztonkowie Zarz~du Gtownego (nie wszyscy) zostawiaj~ tego cztowieka na
jego stanowisku bez iadnego zawieszenia i przez pofi roku b~d~ sprawdzac jego iyciorys i co,?
 mysl~, ze zdob~d~ jego dokumenty? Do takich ludzi i ich przesztosci, nadal zablokowane s~
archiwa na dfiugie lata. Na potwierdZenie,ie T. Lachowicz od mtodych lat bye po stronie tamtej
wtadzy niech posfuiy : tekst T.L.,ktory sib pojawit(na str. 6) w czasopismie socjalistycznego
zwigzku studentow polskich w Zielonej Gorze z 1977 r. z dokumentu tego wynika jak bardzo byt
po stronie wtadzy i systemu socjalistycznego. Dla bardziej zainteresowanych nadmieniam,ze
jestem w posiadaniu pracy magisterskiej T. Lachowicza.

 https:/Jzbc.uz.z~ora.pl/Content/44859/PDF/marzec 1977.pdf

 Marek Stasiewicz
      ~~
       ~i~~~~( c~'C~ 51 ~~ r t 2.
Stoughton,01-17-2020
Case 1:20-cv-03419-MKB-VMS Document 1-4 Filed 07/29/20 Page 3 of 4 PageID #: 29




   "I like it most when false people cease talking to me, because it is as if trash has taken
    leave."


    Dear PAVA Members. Dear Colleagues, Ladies and Gentlemen.


    Whoever has integrity is fair.
    Whoever was to get scared got scared.
    Whoever was up for disgrace became disgraced.


    I began my short letter with a motto to illustrate what I would like to tell you. The time
    has come when we learn who T. Lachowicz was —apolitical officer, and additionally a
    political instructor. Everybody who served in the army must know what such people
    did. Today, those members who defend this political instructor, either did not serve in the
    army or did their military service along the same lines, like our crystal clear Teofil
    Lachowicz. Throughout the years he made a position for himself of infinite power. He
    did not even respect the Chief Commandant, who trusted him. T. Lachowicz together
    with the Board of Directors of District 2 led and still lead the politics of subjugating the
    entire PAVA. They caused the dissolution of Outpost 208, because its members were an
    inconvenience. How many members were removed from PAVA by this political
    instructor because they asked inconvenient questions. I was also removed by him because
    I defended the truth and fairness in accordance with the PAVA Constitution. I ask? what
    is the scale of my misconduct, because I had not done anything, to the political officer T.
    Lachowicz's act in the past years?, who has concealed his past, and today the members of
    the Executive Committee (not all) leave this man in his position without suspending him
    and for the next half a year will be checking his biography and what,? do they think they
    will be able to acquire his documents? Access to the archives of such people and their
    biographies has been blocked for years. As a confirmation that T. Lachowicz since his
    youth has been on the other side of the political system, is served by the text by T. L(on
    p. 6)in the magazine of the socialist association ofthe polish students in Zielona Gora in
    1977 which demonstrates how much he was on the side of the government and the
Case 1:20-cv-03419-MKB-VMS Document 1-4 Filed 07/29/20 Page 4 of 4 PageID #: 30




    socialist system. For those interested in more, I have in my possession T. Lachowicz's
    master's dissertation.


    http://zbc.uz.zgora.pl/Content/44859/PDF/marzec_1977.pdf


    Marek Stasiewicz


    Stoughton,01-17-2020




    Translator's Note:
    This letter is formulated in ungrammatical and illiterate manner which I tried to preserve
    in the English translation. I have not corrected phrases which are poorly expressed or
    incorrect punctuation in order to render the character of the original text in Polish.




                                                                                             2
